Citation Nr: 0517683	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, denied 
reopening a service connection claim for PTSD.  The case was 
subsequently returned to the RO in Baltimore, Maryland.  
Although additional evidence pertinent to the claim was 
received by the Board, the veteran waived further RO 
consideration and the case has been properly developed for 
appellate review.  See 38 C.F.R. § 20.1304 (2004).

Although the RO listed the issue as entitlement to service 
connection in the February 2004 statement of the case, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence was received to reopen the claim 
for service connection.

In September 2004, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The Board notes 
the veteran withdrew his appeal for entitlement to service 
connection for prostate cancer at that hearing.


FINDINGS OF FACT

1.  In a December 2001 rating decision service connection was 
denied for PTSD, essentially based upon a finding that a 
verified or verifiable stressor had not been provided.

2  Evidence added to the record since the December 2001 
rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for PTSD may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in January 2003, prior to the adjudication of this 
claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the January 2003 VCAA notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
February 2004 statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The required duty to notify has been satisfied.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a December 2001 rating decision service connection was 
denied for PTSD.  It was noted, in essence, that while the 
evidence included VA medical evidence relating PTSD to a 
personal assault during active service, a verified or 
verifiable stressor had not been provided.  VA regulations 
concerning PTSD claims based upon personal assault were 
adequately addressed.  The reasons and bases for the decision 
also addressed inconsistencies in the veteran's statements of 
record concerning service aboard ship and concerning knee 
injuries incurred in service which he had claimed were 
incurred in the assault he identified as the stressor for his 
PTSD.  It was further noted, in essence, that a VA medical 
opinion relating PTSD to a racially motivated assault in 
service was inconsistent with an October 1981 private medical 
report relating treatment for PTSD to an employment-related 
assault in approximately August 1975.  The veteran did not 
appeal the December 2001 rating decision and it has become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2004).

The evidence available at the time of that decision included 
a service discharge report indicating the veteran had no 
foreign or sea service, service personnel records with no 
indication of service either at sea or on board the U.S.S. 
Roosevelt, service medical reports indicating diagnoses of a 
schizoid personality disorder and noting mental health 
treatment prior to service, and an October 1981 private 
medical report relating treatment for PTSD to an employment-
related assault in approximately August 1975.  VA medical 
reports of record at that time also included diagnoses of 
PTSD and schizophrenia and showed the veteran reported having 
experienced trauma in service when his ship was fired upon 
while his ship was within 100 miles of Vietnam.  He had also 
reported having seen body bags aboard his ship filled with 
servicemen returning from Vietnam and having seen the dead 
body of a man by the side of the road after having been shot 
by police.

The evidence added to the record since the December 2001 
rating decision includes the veteran's statements that during 
active service he was involved in a racially motivated 
personal assault.  He also submitted an October 2004 VA 
medical record, in essence, indicating a diagnosis of chronic 
PTSD by history and noting the veteran reported having been 
assaulted during active service.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.  The evidence previously of record 
included diagnoses of PTSD, including as a result of an 
alleged assault during active service; however, the evidence 
added to the record does not include any additional 
information verifying the veteran's claimed stressor event 
nor raising the possibility that further development could 
substantiate his claim.  

Although the veteran provided testimony reiterating his claim 
that he was involved in a racially motivated personal assault 
during active service, the Board finds he has provided no new 
information demonstrating that this claimed stressor is 
either verified or verifiable which was the primary basis for 
the previous denial of his claim.  The Board also notes that 
a review of the record shows the veteran has provided various 
accounts of his having served at sea on the U.S.S. Roosevelt 
where he claims his stressor event occurred, but as noted in 
the December 2001 rating decision his statements are 
inconsistent with the service department's report that he had 
no foreign or sea service and with service medical reports 
indicating treatment on shore at times when he claimed to 
have been at sea.  Thus, his new statements are essentially 
cumulative of his prior claim and do not raise a reasonable 
possibility of substantiating the claim.  

The October 2004 VA medical record indicating a diagnosis of 
PTSD by history and recommending re-evaluation after his 
medication regime was reviewed is new evidence; however, the 
Board finds it is cumulative of the medical evidence 
previously of record.  It is significant to note that the 
Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  While it is unclear 
as to whether this rule applies for PTSD claims based upon 
personal assault, the Board also finds the October 2004 VA 
medical report is not "material evidence" because it does 
not relate to an unestablished fact necessary to substantiate 
the claim.  In fact, the examiner provided no opinion as to 
whether the evidence indicated a personal assault in service 
actually occurred.  See 38 C.F.R. § 3.304(f)(3) (2004).  As 
the information provided in support of the application to 
reopen a claim for entitlement to VA benefits does not 
include new and material evidence, the application to reopen 
the claim must be denied.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for PTSD is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


